DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I and Species A1 (the plastic is crosslinked), claims 1-8, is acknowledged. The election has been made without traverse. 
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
In claim 2, “rang” should be --range--.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The hopper and mixer should be illustrated. See issues under 35 USC 112(a) and (b). An injection molding machine is a conventional feature and does not require illustration, however, how the mixer interfaces with the injection molding machine should be illustrated. See MPEP 608.02(d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. 
In reference to claims 1-8, the claims require (2) supplying a supercritical fluid (SCF) to the hopper and (4) conveying the effused plastic granules in the mixer to an injection molding machine.
A supercritical fluid is a fluid that is above both the critical temperature and critical pressure for that fluid. For example, water becomes a SCF above both 374 C and 22 MPa. 
The person having ordinary skill in the art interested in practicing claim 1 would need to be taught (1) how to supply SCF to a hopper and then (2) how to convey the SCF effused plastic granules to a mold.
This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
This subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Furthermore, one of ordinary skill in the art could not make or carry out the claimed invention without undue experimentation as evidenced by:
“Supercritical water synthesis (SCW), which reacts precursors at supercritical temperature and pressure, typically requires thick-walled corrosion-resistant autoclaves. The cost of this vessel increases dramatically when approaching or exceeding the supercritical limit of water due to the corrosive properties of supercritical water.” at P0006 of US 20190010628 A1
 “the supercritical fluid process using supercritical water requires equipment capable of a high-temperature and high-pressure reaction, which is extremely costly and consumptive of parts”  at P0005 of US 20100044625 A1
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In reference to claims 1-8, it is not clear what a mixer is. There are no drawings or description. This is not a term of art. What structure constitutes a mixer as the term is used in the context of this application?
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dix (US 20190270227 A1).
	In reference to claim 1, Dix discloses a method of microcellular foam molding an article, comprising the steps of:
(1) feeding plastic granules to a hopper (“a hopper configured to hold polymeric material pellets and blowing agent in a chamber volume” [P0006]. And see Fig 1.);

(3) conveying the effused plastic granules to a mixer (“hopper includes an outlet connectable to the polymer processing space in the extruder” [P0006]); and
(4) conveying the effused plastic granules in the mixer to a mold of an injection molding machine to perform foam molding on the effused plastic granules to produce a foamed article (“conveying a mixture of polymeric material and the blowing agent in a downstream direction in the extruder and accumulating a shot of the mixture of polymeric material and blowing agent. The method further comprises injecting the shot into a mold to form a molded polymeric foam article” [P0007]).
	In reference to claim 3, Dix discloses the method as in claim 1.
	Dix further discloses wherein in step (2) the SCF is carbon dioxide, water,
methane, ethane, methanol, ethanol, ethylene, propylene, acetone, nitrogen, or a
combination thereof (“supercritical nitrogen” [P0029]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix (US 20190270227 A1) as applied above and further in view of Yamamoto (US 20010031794 A1).
	In reference to claim 2, Dix discloses the method as in claim 1.
	Dix does not specifically disclose that the temperature and pressure of the effusing.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, foaming method by effusing plastic granules, Yamamoto discloses a similar method (see Abstract) and that suitable conditions for effusing include wherein the effusion occurs in 7-70MPa range and 35-140°C for 0.5-8 hours (“1 hour in a carbon dioxide atmosphere having a temperature of 40.degree. C. and a pressure of 25 MPa to thereby impregnate the sheet with carbon dioxide” [P0048])
The combination would be achievable by using the effusing parameters of Yamamoto to perform the effusing in the Dix method, which is otherwise silent regarding these parameters.

A person having ordinary skill in the art would have been specifically motivated to use the effusing parameters of Yamamoto in order to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix (US 20190270227 A1) as applied above and further in view of Sandler (US 20110287260 A1).
	In reference to claim 4, Dix discloses the method as in claim 1.
	Dix does not specifically disclose that the temperature and pressure of the mixer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, foaming method by effusing plastic granules, Sandler discloses a similar method (see Abstract) and that suitable conditions for mixing include wherein the mixer is kept at 7-70Mpa and 0-100 C. (“molding compound was then lowered to a temperature of about 100° C. … kept above a minimum value of 375 bar… By extrusion of the laden molding compound under this pressure” [P0100-0101, Example 17])

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the mixer is kept at 7-70Mpa and 0-100 C.
A person having ordinary skill in the art would have been specifically motivated to use the mixing parameters of Sandler in order to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 5, the combination discloses the method as in claim 4.
Sandler further discloses wherein the wherein the plastic granules are formed of polyolefin compound and wherein in step (4) for making a chemical crosslinking possible, the mold is kept at 140-200°C and 7-70Mpa for a foaming time of 60-950 seconds (“a pressure of about 475 bar was injected into the molding compound at a melt temperature of ca. 220° C” [Example 16]).
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix (US 20190270227 A1) and further in view of Sandler (US 20110287260 A1) as applied above and further in view of Park (US 20040261297 A1.
In reference to claim 6-8, the combination discloses the method as in claim 5.
	The combination does not disclose the composition.

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to use the composition as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744